   Case 1:91-cr-00431-SJ Document 17 Filed 09/21/20 Page 1 of 2 PageID #: 50




SKW
F. #2020R00790

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        91-CR-431 (SJ)

DAVID GAMALI,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Sara K. Winik

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Sara K. Winik
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6058
               Email: sara.winik@usdoj.gov
      Case 1:91-cr-00431-SJ Document 17 Filed 09/21/20 Page 2 of 2 PageID #: 51




                In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Sara K. Winik at the

email address set forth above.

Dated: Brooklyn, New York
       September 21, 2020

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:     /s/ Sara K. Winik
                                                  Sara K. Winik
                                                  Assistant U.S. Attorney

cc:      Clerk of the Court (SJ)
